         Case 2:14-cr-00205-MRH Document 807 Filed 03/04/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

            UNITED STATES OF AMERICA,                      Criminal Division

                      vs.                                  Criminal Nos.: 14-205

            PRICE MONTGOMERY,                              Judge Mark R. Hornak
                  Defendant.

           MOTION TO ACCESS FPD OR OTHER AUTHORIZED SERVICE
            PROVIDER LAPTOP IN THE ALLEGHENY COUNTY JAIL

       AND NOW, comes, Defendant, Price Montgomery, by and through, counsel and co-

counsel of record, Jay T. McCamic, Esq., and Douglas Sughrue, Esq., respectfully filing this

motion to access FPD or other authorized service provider laptop in the ACJ and in support thereof

the following is a statement:

   1. Defendant, Price Montgomery, is presently incarcerated in the Allegheny County Jail.

   2. Rule 16 materials, discovery, and other legal research in possession of Mr. Montgomery

       while at the NEOCC and now at the ACJ is voluminous, in electronic form, on a multi-

       terabyte hard drive and storage media (CDs/DVDs) and contain documents in .PDF format

       as well as audio and video files.

   3. Prior hereto in other matters, the Federal Public Defenders Office has made various laptop

       computers available to all incarcerated defendants onto which my litigation support person,

       Mr. Ganley, can load Mr. Montgomery’s electronic discovery and legal research CDs for

       review by Mr. Montgomery.

   6. The Warden of the ACJ will not permit Mr. Montgomery to access said laptops containing

       his materials unless a court order provides that Mr. Montgomery is a defendant requiring

       said access.
        Case 2:14-cr-00205-MRH Document 807 Filed 03/04/21 Page 2 of 2




       WHEREFORE, Defendant, Price Montgomery, requests that this Honorable Court grant

this motion to access FPD or other authorized service provider laptop in the ACJ and issue and

Order directing the Warden of the Allegheny County Jail to permit Mr. Montgomery to access and

use the FPD or other authorized service provider laptops containing the relevant electronic data.

Alternatively, Defendant requests a hearing be scheduled on this matter.


       Respectfully submitted,

        /s/ Jay T. McCamic                           /s/ Douglas Sughrue
       Jay T. McCamic, Esquire                      Douglas Sughrue, Esquire
       Counsel for Mr. Montgomery                   Additional Counsel for Mr. Montgomery
